Citation Nr: 0630921	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  00-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from March 1971 to 
December 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 RO rating decision from New Orleans, 
Louisiana, which denied the above claim.

The Board remanded the appeal in September 2003 and January 
2005 for further development, including obtaining any 
outstanding service medical records.  Having completed the 
necessary development, it has been returned to the Board for 
final adjudication.

In December 2001, the veteran had a hearing at the New 
Orleans RO before a Veterans Law Judge who has since retired 
from the Board.  In October 2004, the veteran was notified of 
this fact and provided an opportunity to have another 
hearing.  He was told that if he did not respond, the Board 
would assume that he did not want another hearing.  He did 
not respond, so the Board can proceed to consider his claim.

FINDINGS OF FACT

1. The preponderance of the evidence reflects that there were 
no complaints, treatment, or diagnosis of left knee problems 
while in service.

2.  No medical provider has linked the veteran's current knee 
problems with service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
knee strain are not met.  38 U.S.C.A. §§ 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection

The veteran seeks service connection compensation for 
residuals of a left knee strain he reports occurred during 
basic training.

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110.  Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
(direct service connection) or through application of 
statutory presumptions.  38 C.F.R. §§ 3.303(a), 3.304, 3.307, 
3.309.  Thus, for direct service connection, the evidence 
must generally establish that there was an injury or illness 
during service, a current disability, and a medical opinion 
linking the two.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

Service medical records do not reflect any complaints, 
treatment, or diagnosis of left knee problems.  When examined 
in connection with his discharge from service, the veteran's  
lower extremities were reported as normal on clinical 
evaluation, and the veteran wrote that he was "in good 
health."  

Post-service, the evidence includes a March 2000 VA medical 
examination, private treatment records since 1995, VA 
treatment records since 2000 and two lay statements.  At the 
March 2000 examination, the veteran complained of pain, 
weakness and swelling in the left knee, which was exacerbated 
by the weather.  Upon examination, the provider noted pain 
with full-range-of-motion, but range-of-motion was not 
decreased and there was no edema, effusion, instability, 
weakness, redness, heat, ankylosis, or abnormal movement.  
The provider diagnosed the veteran with left knee arthralgia, 
secondary to degenerative joint disease.

A VA progress note from July 2000, reflected complaints of 
left knee pain by the veteran.  The very next month, he was 
fitted for a left Knee Sleeve.  The remainder of the VA 
progress notes as well as private treatment records since 
1995 appears to be silent for treatment of the left knee.

A lay statement from the veteran's mother was received in 
August 2000, and a lay statement from his ex-wife was 
received in October 2000.  The August 2000 letter reports 
that the veteran informed his mother that he hurt his knee 
during basic training, and it has since bothered him.  The 
October 2000 letter reflects that the veteran complained of 
left knee pain several times during his marriage to his then 
wife.

In reviewing all the evidence, it appears that the veteran 
has current left knee problems.  However, the preponderance 
of the evidence establishes that those problems were not 
incurred in service, and no medical provider has linked his 
left knee problems with service.  Indeed, service medical 
records are silent for treatment of left knee problems.  
Although the two lay statements appear to offer the view the 
veteran had left knee problems during service, those letters 
were submitted in 2000, more than 25 years from the date of 
separation.  The Board finds that the evidence dated 
proximate to the time of the reported injury (1971-1972), 
namely, service medical records are more probative as they 
are contemporaneous with that period.  Thus, as there is 
nothing in service reflecting complaints, treatment or 
diagnosis of left knee problems and no medical provider has 
linked the same with service, the preponderance of the 
evidence is against the claim, and it is denied.


II.  Duty to notify and assist

In a February 2005 letter, VA essentially satisfied the 
notice requirements set out in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
and the issues were readjudicated in a December 2005 
supplemental statement of the case.  Although the veteran was 
not notified of the degree of disability and the effective 
date for any disability evaluation awarded (see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the Board finds no 
prejudice in proceeding with the issuance of a final decision 
because the preponderance of the evidence is against the 
veteran's claim for service connection, and the issues of 
disability ratings and effective dates are rendered moot.  
See Bernard v. Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  All available service medical, private and VA 
treatment records are associated with the file, and there are 
no indications that relevant evidence exists that have not 
been already obtained.  A VA examination was conducted, its 
report was reviewed and is associated with the file as well.  
Thus, VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER


Entitlement to service connection for residuals of a left 
knee strain is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


